UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 2-17039 NATIONAL WESTERN LIFE INSURANCE COMPANY (Exact name of Registrant as specified in its charter) COLORADO 84-0467208 (State of Incorporation) (I.R.S. Employer Identification Number) 850 EAST ANDERSON LANE AUSTIN, TEXAS 78752-1602 (512) 836-1010 (Address of Principal Executive Offices) (Telephone Number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated file" in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerþNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of August 5, 2009, the number of shares of Registrant's common stock outstanding was:Class A – 3,425,966 andClass B - 200,000. TABLE OF CONTENTS Page Part I.Financial Information: 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets 3 June 30, 2009 (Unaudited) and December 31, 2008 Condensed Consolidated Statements of Earnings 5 For the Three Months Ended June 30, 2009 and 2008 (Unaudited) Condensed Consolidated Statements of Earnings 6 For the Six Months Ended June 30, 2009 and 2008 (Unaudited) Condensed Consolidated Statements of Comprehensive Income 7 For the Three Months Ended June 30, 2009 and 2008 (Unaudited) Condensed Consolidated Statements of Comprehensive Income 8 For the Six Months Ended June 30, 2009 and 2008 (Unaudited) CondensedConsolidated Statements of Stockholders' Equity 9 For the Six Months Ended June 30, 2009 and 2008 (Unaudited) Condensed ConsolidatedStatements of Cash Flows 11 For the Six Months Ended June 30, 2009 and 2008 (Unaudited) Notes to Condensed Consolidated Financial Statements (Unaudited) 13 Item 2.Management's Discussion and Analysis of 46 Financial Condition and Results of Operations Item 3.Quantitativeand Qualitative Disclosures About Market Risk 72 Item 4.Controls andProcedures 72 Part II.Other Information: 72 Item 1. Legal Proceedings 72 Item 1A.Risk Factors 72 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 73 Item 4. Submission of Matters to a Vote of Security Holders 73 Item 6. Exhibits 73 Signatures 74 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) June 30, December 31, ASSETS 2009 2008 Investments: Securities held to maturity, at amortized cost (fair value: $4,015,880 and $3,727,353) $ 3,986,365 3,831,417 Securities available for sale, at fair value (cost: $1,897,918 and $1,904,053) 1,855,738 1,745,266 Mortgage loans, net of allowance for possible losses ($3,577 and $4,587) 93,016 90,733 Policy loans 77,928 79,277 Derivatives, index options 27,018 11,920 Other long-term investments 29,651 14,168 Total investments 6,069,716 5,772,781 Cash and short-term investments 54,850 67,796 Deferred policy acquisition costs 658,921 701,984 Deferred sales inducements 121,202 120,955 Accrued investment income 67,200 64,872 Federal income tax receivable - 1,820 Other assets 64,862 56,272 $ 7,036,751 6,786,480 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) June 30, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY 2009 2008 LIABILITIES: Future policy benefits: Traditional life and annuity contracts $ 136,470 137,530 Universal life and annuity contracts 5,567,547 5,424,968 Other policyholder liabilities 134,875 131,963 Federal income tax liability: Current 8,131 - Deferred 45,365 26,506 Other liabilities 81,214 79,300 Total liabilities 5,973,602 5,800,267 COMMITMENTS AND CONTINGENCIES (Notes 5 and 8) STOCKHOLDERS’ EQUITY: Common stock: Class A - $1 par value; 7,500,000 shares authorized; 3,425,966 and 3,425,454 issued and outstanding in 2009 and 2008 3,426 3,426 Class B - $1 par value; 200,000 shares authorized, issued, and outstanding in 2009 and 2008 200 200 Additional paid-in capital 36,680 36,680 Accumulated other comprehensive loss (22,799 ) (65,358 ) Retained earnings 1,045,642 1,011,265 Total stockholders’ equity 1,063,149 986,213 $ 7,036,751 6,786,480 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS For the Three Months Ended June 30, 2009 and 2008 (Unaudited) (In thousands, except per share amounts) 2009 2008 Premiums and other revenue: Traditional life and annuity premiums $ 4,389 4,624 Universal life and annuity contract charges 38,862 33,593 Net investment income 93,743 72,278 Other revenues 3,507 3,153 Net realized investment gains (losses): Total other-than-temporary impairment (“OTTI”) losses (1,849 ) (1,425 ) Portion of OTTI losses recognized in other comprehensive income 1,823 - Net OTTI losses recognized in earnings (26 ) (1,425 ) Other net investment gains 192 1,158 Total net realized investment gains (losses) 166 (267 ) Total revenues 140,667 113,381 Benefits and expenses: Life and other policy benefits 10,248 7,655 Amortization of deferred policy acquisition costs and deferred sales inducements 28,549 30,263 Universal life and annuity contract interest 57,651 33,555 Other operating expenses 16,631 14,627 Total benefits and expenses 113,079 86,100 Earnings before Federal income taxes 27,588 27,281 Provision (benefit) for Federal income taxes: Current 15,141 7,928 Deferred (6,395 ) 1,211 Total Federal income taxes 8,746 9,139 Net earnings $ 18,842 18,142 Basic Earnings Per Share: Class A $ 5.34 5.15 Class B $ 2.67 2.57 Diluted Earnings Per Share: Class A $ 5.34 5.10 Class B $ 2.67 2.57 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS For the Six Months Ended June 30, 2009 and 2008 (Unaudited) (In thousands, except per share amounts) 2009 2008 Premiums and other revenues: Traditional life and annuity premiums $ 8,520 8,518 Universal life and annuity contract charges 77,433 65,811 Net investment income 164,349 131,708 Other revenues 7,101 6,292 Net realized investment gains (losses): Total other-than-temporary impairment (“OTTI”) losses (7,130 ) (1,450 ) Portion of OTTI losses recognized in other comprehensive income 1,823 - Net OTTI losses recognized in earnings (5,307 ) (1,450 ) Other net investment gains 128 1,139 Total net realized investment losses (5,179 ) (311 ) Total revenues 252,224 212,018 Benefits and expenses: Life and other policy benefits 23,276 18,111 Amortization of deferred policy acquisition costs and deferred sales inducements 56,497 56,511 Universal life and annuity contract interest 92,917 60,172 Other operating expenses 29,344 28,057 Total benefits and expenses 202,034 162,851 Earnings before Federal income taxes 50,190 49,167 Provision (benefit) for Federal income taxes: Current 21,005 11,819 Deferred (4,685 ) 4,760 Total Federal income taxes 16,320 16,579 Net earnings $ 33,870 32,588 Basic Earnings Per Share: Class A $ 9.61 9.25 Class B $ 4.80 4.62 Diluted Earnings Per Share: Class A $ 9.60 9.18 Class B $ 4.80 4.62 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended June 30, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Net earnings $ 18,842 18,142 Other comprehensive income (loss), net of effects of deferred costs and taxes: Unrealized gains (losses) on securities: Net unrealized holding gains (losses) arising during period 31,868 (15,503 ) Reclassification adjustment for net amounts included in net earnings 171 (574 ) Amortization of net unrealized gains related to transferred securities (12 ) (30 ) Net unrealized gains (losses) on securities 32,027 (16,107 ) Foreign currency translation adjustments (93 ) 39 Benefit plans: Amortization of net prior service cost and net gain 411 375 Other comprehensive income (loss) 32,345 (15,693 ) Comprehensive income $ 51,187 2,449 See accompanying notes to condensed consolidated financial statements. 7 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Six Months Ended June 30, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Net earnings $ 33,870 32,588 Other comprehensive income (loss), net of effects of deferred costs and taxes: Unrealized gains (losses) on securities: Net unrealized holding gains (losses) arising during period 39,513 (15,095 ) Reclassification adjustment for net amounts included in net earnings 2,872 (610 ) Amortization of net unrealized gains related to transferred securities (44 ) (14 ) Net unrelaized gains (losses) on securities 42,341 (15,719 ) Foreign currency translation adjustments (98 ) (142 ) Benefit plans: Amortization of net prior service cost and net gain 823 684 Other comprehensive income (loss) 43,066 (15,177 ) Comprehensive income $ 76,936 17,411 See accompanying notes to condensed consolidated financial statements. 8 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the Six Months Ended June 30, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Common stock: Balance at beginning of period $ 3,626 3,622 Shares exercised under stock option plan - 4 Balance at end of period 3,626 3,626 Additional paid-in capital: Balance at beginning of period 36,680 36,236 Shares exercised under the stock option plan - 444 Balance at end of period 36,680 36,680 Accumulated other comprehensive income (loss): Unrealized gains (losses) on non-impaired securities: Balance at beginning of period (53,770 ) 1,184 Change in unrealized gains (losses) during period 42,902 (15,719 ) Balance at end of period (10,868 ) (14,535 ) Unrealized losses on impaired held to maturity securities: Balance at beginning of period - - Cumulative effect of change in accounting principle (See Note 3) (507 ) - Amortization 15 - Balance at end of period (492 ) - Unrealized losses on impaired available for sale securities: Balance at beginning of period - - Other-than-temporary impairments (576 ) - Balance at end of period (576 ) - Foreign currency translation adjustments: Balance at beginning of period 2,966 3,078 Change in translation adjustments during period (98 ) (142 ) Balance at end of period 2,868 2,936 Benefit plan liability adjustment: Balance at beginning of period (14,554 ) (11,327 ) Amortization of net prior service cost and net gain 823 684 Balance at end of period (13,731 ) (10,643 ) Accumulated other comprehensive loss at end of period (22,799 ) (22,242 ) Continued on next page 9 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY, CONTINUED For the Six Months Ended June 30, 2009 and 2008 (Unaudited) (In thousands) Retained earnings: Balance at beginning of period 1,011,265 978,892 Cumulative effect of change in accounting principle, net of tax (See Note 3) 507 - Net earnings 33,870 32,588 Balance at end of period 1,045,642 1,011,480 Total stockholders' equity $ 1,063,149 1,029,544 See accompanying notes to condensed consolidated financial statements. 10 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Cash flows from operating activities: Net earnings $ 33,870 32,588 Adjustments to reconcile net earnings to net cash from operating activities: Universal life and annuity contract interest 105,066 69,219 Surrender charges and other policy revenues (30,471 ) (19,667 ) Realized losses on investments 5,179 311 Accrual and amortization of investment income (2,833 ) (2,487 ) Depreciation and amortization 1,344 495 (Increase) decrease in value of derivatives (18,344 ) 21,289 Increase in deferred policy acquisition and sales inducement costs (9,210 ) (5,741 ) (Increase) decrease in accrued investment income (2,328 ) 172 Increase in other assets (11,822 ) (5,273 ) Decrease in liabilities for future policy benefits (1,060 ) (601 ) Increase in other policyholder liabilities 2,912 3,421 Increase in Federal income tax liability 5,266 8,401 Increase (decrease) in other liabilities 13,642 (4,115 ) Other 1,250 359 Net cash provided by operating activities 92,461 98,371 Cash flows from investing activities: Proceeds from sales of: Securities held to maturity - - Securities available for sale 14,770 999 Other investments 671 443 Proceeds from maturities and redemptions of: Securities held to maturity 530,236 355,100 Securities available for sale 64,563 140,458 Derivatives, index options 24,405 22,143 Purchases of: Securities held to maturity (668,004 ) (379,575 ) Securities available for sale (101,172 ) (167,134 ) Other investments (37,603 ) (26,292 ) Principal payments on mortgage loans 3,921 10,200 Cost of mortgage loans acquired (6,049 ) (1,962 ) Decrease in policy loans 1,349 1,895 Other - (3,899 ) Net cash used in investing activities (172,913 ) (47,624 ) (Continued on next page) 11 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED For the Six Months Ended June 30, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Cash flows from financing activities: Deposits to account balances for universal life and annuity contracts $ 363,145 238,296 Return of account balances on universal life and annuity contracts (295,546 ) (300,961 ) Issuance of common stock under stock option plan - 448 Net cash provided by (used in) financing activities 67,599 (62,217 ) Effect of foreign exchange (93 ) (351 ) Net decrease in cash and short-term investments (12,946 ) (11,821 ) Cash and short-term investments at beginning of period 67,796 45,206 Cash and short-term investments at end of period $ 54,850 33,385 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 20 20 Income taxes 10,748 8,178 Noncash operating activities: Net change in deferral of sales inducements 10,124 9,047 See accompanying notes to condensed consolidated financial statements. 12 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1)CONSOLIDATION AND BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles ("GAAP") for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for annual financial statements. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of National Western Life Insurance Company and its subsidiaries (“Company”) as of June 30, 2009, and the results of its operations and its cash flows for the three and six months ended June 30, 2009 and 2008. The results of operations for the six months ended June 30, 2009 and 2008 are not necessarily indicative of the results to be expected for the full year. It is recommended that these condensed consolidated financial statements be read in conjunction with the audited consolidated financial statements and notes included in the
